UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   June 7, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-2584

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of
                                             Illinois.
      v.
                                             No. 02 CR 40004
DANIEL ROSS,
    Defendant-Appellant.                     William D. Stiehl,
                                             Judge.


                                    ORDER

       After we ordered a limited remand, see United States v. Booker, 543 U.S. 220
(2005); United States v. Paladino, 401 F.3d 471, 484 (7th Cir. 2003), the district
judge informed us that he would have imposed the same sentence on Daniel Ross
had he known the sentencing guidelines were advisory. Because that sentence is
within the properly calculated guidelines range, it is presumptively reasonable.
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Ross now contends
that his sentence is unreasonable because it is longer than necessary to promote
respect for the law and because his time incarcerated will leave him inadequately
educated and vocationally unprepared. See 18 U.S.C. § 3553(a). But neither these
arguments nor our independent review suggest unreasonableness, and therefore the
judgment is AFFIRMED.